DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is notice of allowance on patent application 16/505957, attorney docket 63853US01. Application is assigned an effective filing date of 7/9/2019 based on the present application’s filing date, and applicant is Amkor Technology Singapore Holding Pte. LTD.   Claims 2-9, 11, 12, 15-17 and 22-28 are pending and are considered below.

Response to Arguments
Applicant correctly argues that incorporating the limitations of claim 1 into allowed claim 2 renders claim 2 and its dependents 3-9, 12, 22 and 28 allowable.  Likewise claim 11 and 15 have been amended to independent form, rendering claims 11 and 15 and their dependents 23 - 27 allowable.

Allowable Subject Matter
Claims 2-9, 11, 12, 15-17 and 22-28 are allowed.

As for claim 2,
The prior art does not teach or make obvious a cap comprising a planar bottom side attached to the second component top side via an adhesive, wherein the adhesive has a thickness that positions the cap planar bottom side of the cap above the second component top side and forms a gap between the second active region and the cap planar bottom side of the cap equal to the thickness of the adhesive. Dependents carry the same novel feature.
As for claim 11,
The prior art does not teach the device of claim 1 with the second active region comprising a MEMS configured as claimed.  Dependents carry the same novel feature.

As for claim 15.
The prior art does not teach or make obvious the device of claims 13  wherein the cover structure comprises a divisor wall that divides a first compartment from a second compartment over the first substrate; and comprising a second aperture through the top side of the cover structure.  Dependents carry the same novel feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN A BODNAR/Examiner, Art Unit 2893